                 3:20-cv-02077-JMC                Date Filed 07/20/20        Entry Number 18            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


              Noble Saquan Tarkee El Bey,
                       Plaintiff
                          v.                                                Civil Action No.        3:20-cv-02077-JMC

                                                                    )
 Tyler Bryant Brown Solicitor for Sumter County in                  )
 his individual capacity; James C. Campbell Clerk of                )
 Court in his individual capacity; Pam Haynesworth                  )
    Chief Deputy Clerk in her individual capacity;                  )
 Robert D. Beckford, Jr. Senior Detective for Sumter
  County in his individual capacity; Ricky L. Morse
             Detective for Sumter County,
                      Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Noble Saquan Tarkee El Bey, shall take nothing of the defendants, Tyler Bryant Brown Solicitor for
Sumter County in his individual capacity, James C. Campbell Clerk of Court in his individual capacity, Pam
Haynesworth Chief Deputy Clerk in her individual capacity, Robert D. Beckford, Jr. Senior Detective for Sumter County
in his individual capacity and Ricky L. Morse Detective for Sumter County, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J, Michelle Childs, United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: July 20, 2020                                                        ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
